                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE



   ASHTON HUGHES

   v.                                             Case No.: 4:19−cv−00028−CLC−SKL

   DENISE JACKSON



                                  NOTICE OF SCHEDULING CONFERENCE

   In accordance with Fed. R. Civ. P. 16(b), a scheduling conference before United States District Judge Curtis
   L. Collier will be held at 02:30 PM on Thursday, October 17,2019, in chambers, Room 253, 900 Georgia
   Avenue, Chattanooga, Tennessee. Any request to reschedule the conference should be directed to
   collier_chambers@tned.uscourts.gov.

   Attention is invited to Fed. R. Civ. P. 26(f) requiring a discovery planning meeting and Fed. R. Civ. P.
   26(a)(1) requiring certain initial disclosures. The parties are encouraged to comply with these rules prior to
   attending this scheduling conference. If the parties are unable to so comply, the Court will order compliance
   at a time and place to be set forth in a scheduling order.

   The purposes of this conference will be to discuss the possibility of settlement and to set a schedule for the
   expeditious management of the case. Counsel are encouraged to obtain a sample copy of the form scheduling
   order and review the judicial preferences from the district court's web page at www.tned.uscourts.gov before
   attending the conference. Counsel who will be actively involved in the case and who have authority to bind
   their party are expected to attend the scheduling conference. Counsel may not participate by telephone.

   Prior to attending this conference, counsel are expected to discuss with their clients whether the parties will
   consent to have an United States Magistrate Judge conduct all further proceedings including trial and entry of
   a final judgment. Counsel may also obtain this form on the web page.




                                                           CURTIS L. COLLIER, U.S. DISTRICT JUDGE
                                                           By: s/ Carrie B Stefaniak




Case 4:19-cv-00028-CLC-SKL Document 41 Filed 09/27/19 Page 1 of 1 PageID #: 210
